Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a method of charging a battery including a plurality of cells, the method comprising: charging the plurality of cells at a plurality of C-rates, respectively; calculating a voltage change (dV/dQ) of each of the plurality of cells and a slope of the voltage change of each of the plurality of cells; and performing discharging multiple times in a section where a deviation between the slopes of the voltage changes of the plurality of cells is equal to or larger than a predetermined reference value, in combination with the remaining limitations of independent claims.  
Claim 5:  an apparatus for charging a battery including a plurality of cells, wherein: the apparatus is configured to charge the plurality of cells at a plurality of C-rates, respectively, calculate a voltage change (dV/dQ) of each of the plurality of cells and a slope of the voltage change of each of the plurality of cells, and perform discharging multiple times in a section where a deviation between the slopes of the voltage changes of the plurality of cells is equal to or larger than a predetermined reference value, in combination with the remaining limitations of independent claims.   


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859